Citation Nr: 1105593	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 
percent disabling for service-connected PTSD beginning October 
21, 2005.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) beginning October 21, 2005. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970 and February 1973 to 1976, and was awarded a Combat Infantry 
Badge (CIB) and Bronze Star Medal for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Oakland, California, Regional Office (RO), 
which inter alia granted service connection for PTSD, assigned a 
30 percent rating, and denied entitlement to service connection 
for tinnitus.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.   

In a July 2006 rating decision, the RO granted an increased 
rating of 50 percent, effective October 21, 2005, for the 
Veteran's service-connected PTSD.   Although the RO granted an 
increased rating in excess of 30 percent disabling, a 50 percent 
disabling rating is less than the maximum available rating; thus, 
the issue of entitlement to an increased rating for PTSD remained 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

In January 2010, the Board denied the Veteran's claim of 
entitlement to service connection for tinnitus, granted 
entitlement to an increased initial rating of 50 percent, but not 
higher, for PTSD prior to October 21, 2005, and denied 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD beginning October 21, 2005.  The Board also remanded a claim 
for TDIU beginning October 21, 2005 for further development.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) which, in a July 2010 
Court Order, granted a Joint Motion between VA and the Veteran 
that vacated in part the Board's January 2010 decision and 
remanded the issue of a higher initial evaluation for PTSD 
beginning October 21, 2005 for compliance with the terms of the 
Decision.  In this regard, the Board notes that the Court did not 
take jurisdiction of the TDIU claim remanded by the Board in 
January 2010, as the January 2010 Board decision with respect to 
such claim did not represent a final decision.  38 U.S.C.A. 
§ 7252(a) and 7226; Breeden v. Principi, 17 Vet. App. 475, 478 
(2004) (a Board remand does not represent a final decision of the 
Board); Howard v. Gober, 220 F.3d 1341, 1344 (Fed. Cir. 2000) 
(where the Bard has not rendered a decision on a particular 
issue, the Court has no jurisdiction to consider it under 
38 U.S.C.A. § 7252(a)).  Also, the parties to the Joint Motion 
did not appeal the grant of an initial 50 percent evaluation for 
PTSD prior to October 21, 2005, or the denial of entitlement to 
service connection for tinnitus.  These claims are therefore not 
on appeal.  

Subsequent to the Court's Order, the RO denied the Veteran's 
claim of entitlement to individual unemployability in a 
supplemental statement of the case dated in October 2010.  The 
Veteran filed a substantive appeal to this decision dated in 
October 2010, and the issue was certified to the Board in a 
November 2010 Certificate of Appeal.  This issue is therefore 
captioned on the title page above. 

After the most recent supplemental statement of the case, the 
Veteran submitted evidence relevant to his PTSD claim that 
accompanied by a waiver of RO consideration.  This evidence will 
be considered by the Board in reviewing the Veteran's claim.  
Additional evidence was also submitted without a waiver of 
initial RO consideration.  However, as this case is being 
remanded for additional development, no separate remand for 
initial RO consideration is required with respect to this 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the July 2010 Order, the Court granted a Joint Motion between 
VA and the Veteran that vacated in part the Board's January 2010 
decision and remanded the issue of an initial evaluation in 
excess of 50 percent for PTSD beginning October 21, 2005, for 
compliance with the terms of the Order.    

In the Joint Motion, the parties agreed that the Board, in its 
January 2010 decision denying entitlement to a higher initial 
evaluation for PTSD beginning October 21, 2005, restricted its 
analysis to a discussion of the diagnostic criteria and the 
specific symptomatology the Veteran failed to display.  
Specifically, the parties to the Joint Motion found that the 
Board failed to adequately discuss material evidence 
demonstrating symptoms such as anxiety attacks, intrusive 
thoughts, impulsive thoughts of wanting to hurt others, avoidance 
of people and activities, detachment, outbursts of anger and 
rage, social isolation and discomfort around people and groups, 
unemployment due to irritability and difficulty relating to 
people at work, tense family relations, and suicidal ideation, 
such as thoughts of wrecking his car.

In addition, the Board notes that additional medical evidence 
added to the record after the most recent VA examination dated in 
April 2008 tends to suggest that the Veteran's disability has 
increased in severity.  Specifically, a November 2010 psychiatric 
evaluation indicates that the Veteran's PTSD is chronic and 
severe and a lower GAF score of 40 was assigned to the Veteran's 
condition.  

Based on the foregoing, and consistent with the Court's July 2010 
Order, the Board finds that this matter should be remanded, and 
that upon remand, the RO should schedule the Veteran for a VA 
examination in connection with his claim. The Board finds that a 
new examination is warranted to assess the current severity of 
the Veteran's service-connected PTSD.  See VAOPGCPREC 11-95 
(Although the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the record reflects that the disability in 
question has undergone an increase in severity since the time of 
the last examination).  In the examination report, the examiner 
is specifically asked to address material evidence demonstrating 
symptoms such as anxiety attacks, intrusive thoughts, impulsive 
thoughts of wanting to hurt others, avoidance of people and 
activities, detachment, outbursts of anger and rage, social 
isolation and discomfort around people and groups, unemployment 
due to irritability and difficulty relating to people at work, 
tense family relations, and suicidal ideation, such as thoughts 
of wrecking his car.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to obtaining a medical examination, the RO should update 
the Veteran's claims file with records of the Veteran's treatment 
for his claimed disabilities.  This should include records of the 
Veteran's treatment at the Martinez VA Medical Center dated since 
September 2007, and the Veteran's treatment at the Chico Vet 
Center dated since April 2008.  The Veteran should also be 
requested to identify any other records of his treatment since 
service that may be related to his claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the Veteran's claim for individual 
unemployability, the Court has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues together.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, a 
determination regarding the evaluation of the Veteran's service-
connected PTSD could impact his claim for individual 
unemployability.  The Board therefore finds these issues to be 
inextricably intertwined.  Following the adjudication of the 
Veteran's claim for a higher evaluation for PTSD beginning 
October 21, 2005, the Veteran's claim for service connection for 
individual unemployability should be readjudicated accordingly.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should include 
all records of the Veteran's treatment at the 
Martinez VA Medical Center dated since 
September 2007, and the Veteran's treatment 
at the Chico Vet Center dated since April 
2008.  The Veteran should also be requested 
to identify any other records of his 
treatment that may be related to his claims.  
The Veteran should be informed that records 
and reports from his treating physicians may 
be obtained by him and submitted directly in 
connection with the claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  If the Veteran 
believes that all relevant medical records 
have been obtained, ask that he notify the 
VA that there is no more evidence to submit 
in order to prevent further delay in the 
adjudication of the claim.  

2.  The AOJ should arrange for the Veteran 
to undergo a VA examination to assess the 
current level of severity of his service-
connected PTSD disability.  The examiner 
should review the Veteran's claim file in 
connection with the examination and such 
review should be noted in the examination 
report.  The examiner should describe the 
Veteran's current PTSD symptomatology in 
terms that are responsive to the rating 
criteria for PTSD.  In the examination 
report, the examiner is specifically asked 
to address material evidence demonstrating 
symptoms such as anxiety attacks, 
intrusive thoughts, impulsive thoughts of 
wanting to hurt others, avoidance of 
people and activities, detachment, 
outbursts of anger and rage, social 
isolation and discomfort around people and 
groups, unemployment due to irritability 
and difficulty relating to people at work, 
tense family relations, and suicidal 
ideation, such as thoughts of wrecking his 
car.  

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


